Citation Nr: 1224487	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-33 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disorder (claimed as a neck condition), to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran suffers known disorders to include osteoporosis, cervical spondylitis, seronegative spondyloarthropathy and degenerative disc disease, and not an undiagnosed illness.

3.  Neither osteoporosis, cervical spondylitis, seronegative spondyloarthropathy nor degenerative disc disease were present in-service; cervical arthritis was not compensably disabling within a year of separation from active duty; nor is any cervical disorder shown to be related to service to include service in the Persian Gulf.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated by service, nor may cervical arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.317 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran via correspondence dated February and March 2008 of the information and evidence needed to substantiate and complete his claim, to include information regarding how disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  VA treatment records, private treatment records, service treatment records, and Social Security Administration records were obtained and are contained in the claims file.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis may be granted if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Persian Gulf War Veterans' Benefits Act authorizes VA to compensate any Persian Gulf War Veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a specified presumption period following service in the Southwest Asia theater of operations during the Persian Gulf War.  This statute expands the definition of "qualifying chronic disability" for service connection to include not only a disability resulting from an undiagnosed illness as stated in prior law, but also any diagnosed illness that the Secretary determines in regulations warrants a presumption of service connection under 38 U.S.C.A. § 1117(d).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome).  38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317(a)(1)(i).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

The Board has reviewed all the evidence in the Veteran's claims file and in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

The Veteran served in the Southwest Asia theater of operations from December 1990 to May 1991, and is thus a Persian Gulf Veteran under 38 C.F.R. § 3.317(d)(1).  He has argues that service connection is warranted for a cervical (neck) disorder that is due to an in-service facial injury.  He also argues that his neck disorder is due to an antenna falling on his back and neck during service in the Persian Gulf.  Finally, he contends that his neck disorder is due to an undiagnosed illness caused by chemicals he breathed during his service in the Persian Gulf.

Service dental records show that the Veteran fractured his subgingival palate during a basketball "mishap" in April 1990.  He additionally injured his lumbar spine playing basketball in August and November 1990.  He was noted to have a normal range of motion of his lumbar spine.  He was assessed with muscle pain in August 1990 and with a "mild" muscle strain/contusion in November 1990.  

Significantly, there are no service treatment records indicating that the Veteran injured his neck during service in the Persian Gulf.  In his June 1993 discharge medical history the Veteran reported that he injured his "back" in August and November 1990.  The appellant not complain of neck pain or report a neck injury while inservice.  Clinical evaluation revealed a normal cervical spine. 

There is no evidence that cervical arthritis was compensably disabling within one year of the appellant's discharge from active duty.  The claims file contains postservice treatment records from as early as 1997; however, the available evidence shows that the Veteran did not seek treatment for cervical spine symptoms until 2006.

In February 2006, the Veteran complained of pain, stiffness, and decreased cervical spine movement for "at least" the prior 8 months.  He was working loading tires onto trucks at the time his symptoms began.  He had a very stiff spine on examination.  

During a March 2006 appointment with a social worker the Veteran stated he had been unable to work for over one month due to neck pain.  He stated he injured his "back" during service in the Persian Gulf.  He also reported severe neck pain for the prior two months.  He "initially thought he must have slept on his neck the wrong way, but the pain continued" and he had lost range of motion of his neck.  

In May 2006, he has a physical therapy consultation where he reported thoracic and cervical pain "for a couple years" of an unknown etiology and without a precipitating injury.  The physical therapist noted the Veteran was working as a forklift operator and chemical mixer.  He was assessed with a "possible thoracic and lower cervical facet joint syndrome with resultant spasming and straightening of the cervical spine.  [He] may benefit from...postural awareness exercises as he exhibits significant forward head and flexed posture in sitting and standing."

In December 2007, a VA physician found that a 2006 MRI did not show a "major disease" of the cervical spine.

In January 2008, the Veteran reported that he had suffered from chronic back (cervical and lumbar) pain since 1991.  X-rays revealed some increase in ossification ligaments, greatest at C2/3 and C5.  A cervical MRI revealed straightening which could be due to muscle spasm, as well as degenerative changes and bone spurs.  There were no other abnormalities.  A follow-up x-ray showed no significant change from the MRI findings.

In February 2008, he reported cervical spine pain since roughly 1990 when a tower felling and struck him during service.  While he described constant ache from 1990 to the present, he reported that his decreased range of motion began in 2006.  

Private physical therapy records from March 2008 show that the Veteran reported his pain began in 1993, and had progressively worsened.

During a March 2008 VA examination for his claimed lumbar spine disability, the Veteran reported suffering a cervical spine injury while lifting an antenna.  Allegedly the antenna fell onto his back and neck during service in Saudi Arabia.

In June 2008, the Veteran stated his belief that he developed rheumatoid arthritis as a result of the many chemicals he breathed during Persian Gulf service.

Social Security records from August 2008 included the opinion that the "unremarkable" x-rays and MRIs of the Veteran's spine and joints were not indicative of the degree of limitation demonstrated or the "severe polyarthralgia and polymyalgia complaints."  The evaluator additionally found that there were minimal objective findings, non-physiological pain displays, and "a substantial psychological component to (the appellant's) subjective pain."  The examiner assigned "limited credibility" to the subjective complaints.

In January 2009, the Veteran reported that a large piece of equipment fell on his head in service and injured his neck.  In April 2009, a VA physician noted that it was likely that the Veteran's ulcerating colitis was contributing to his joint pain.  An October 2009 bone density study revealed osteoporosis.  X-rays revealed straightening of the cervical spine, mild degenerative disc disease, and at least partial fusion at many of the facet joints of the cervical spine and ossification of portions of the longitudinal ligament.  "These findings raise the possibility of a spondylitis related to inflammatory bowel disease."  X-rays of his lumbar spine revealed features "suggesting seronegative spondylotic arthropathy."

A September 2009 VA treatment record noted the Veteran's ulcerative colitis was stable.  The appellant reported that his arthritic pain was "unbearable."  The physician noted that the most recent MRI revealed very mild degenerative disease and that the Veteran's symptoms did not correlate with the scans.  

The Veteran was afforded a VA spine examination in April 2010.  He stated he first developed low back pain when an antenna fell on his back in 1990 during service in the Persian Gulf.  He stated he was first told he had a bruise and muscle spasms associated with a strain, but later discovered he had degenerative disc disease.  "Of note, he has been diagnosed with ulcerative colitis...and is being treated with prednisone."  The examiner noted the Veteran's lumbar symptoms were a result of spondylitis "stemming from an inflammatory process in the spine which is a complication and disease manifestation of his inflammatory bowel disease."

In June 2010, the Veteran was afforded a VA spine examination to determine the etiology of his cervical spine symptoms.  He stated his neck condition began as a result of a forceful blow to the face in service which resulted in a broken left front tooth.  The examiner noted that service dental records showed that in April 1990 he suffered a fractured subgingival palate, but that no neck condition was noted during the Veteran's discharge examination.  The Veteran also reported that an antenna mesh fell on him during his service in the Persian Gulf and that he had a "crick" in his neck for two years without full relief of the symptoms.  He denied injuring his neck while playing basketball in service.  His cervical spine was noted to be "essentially fused."  He was diagnosed with cervical spondylosis, and "potential ankylosing spondylitis or other inflammatory arthritis of the cervical spine related to ulcerative colitis."  The examiner opined that his "cervical spondylosis and possible ankylosing spondylitis were not related to his service...injury to his face, and is most likely related to his inflammatory bowel disease and/or rheumatological or autoimmune condition that is completely unrelated to service."

A Virtual VA treatment record from July 2010 showed the Veteran complained of neck and jaw pain.  He was assessed with cervical facet joint syndrome, degenerative disc disease, and osteoporosis.  An August 2010 record noted the Veteran was no longer on oral steroids due to steroid shots given for his spine disorder.  He was assessed with ulcerative colitis with seronegative spondylotic arthropathy.  

In March 2011, the Veteran was afforded a VA general medical examination.  The examiner noted he had an upper thoracic deformity and scoliosis so that his right shoulder appeared lower than his left shoulder.  He also had "diffuse ankylosis of the cervical, thoracic and lumbar spine consistent with seronegative spondyloarthropathy (ankylosing spondylitis)." 

A Virtual VA rheumatology treatment record from April 2011 noted the Veteran was diagnosed with ulcerative colitis in 2007.  His arthritis complaints predated the ulcerative colitis diagnosis by a few years.  The appellant initially described attacks of cervical neck pain which would last a weekend then disappear.  Gradually the neck pain became constant with significant loss of function.  He was diagnosed with spondyloarthropathy associated with irritable bowel disease in 2009.  The physician noted that x-rays from 2009 revealed syndesmophytes with bridging in the cervical spine.  An April 2011 study of the cervical spine revealed ankylosis with fusion of the facet joints and calcification of the anterior longitudinal ligament, as well as mild bilateral neural foraminal narrowing.  

A June 2011 VA examiner opined that the Veteran's ulcerative colitis was not related to his service-connected degenerative disc disease of the lumbar spine because "ulcerative colitis is an autoimmune disease of the colon without a known specific cause.  There is a genetic predisposition and there may be environmental triggers such as diet or overproduction of hydrogen sulfide by sulfide producing gut bacteria.  It is not caused by [the Veteran's service-connected lumbar] degenerative disc disease."  The examiner also noted that the Veteran was diagnosed with ulcerative colitis in February 2008 and subsequently with seronegative spondyloarthropathy.  These two conditions are "associated in that spondyloarthropathy occurs in up to 20 percent of patients with inflammatory bowel disease (ulcerative colitis)."  The examiner additionally noted that osteoporosis is primarily a disease of aging with a strong familial predisposition; however, the development in the Veteran was unusual given his age and gender.  The examiner indicated that ulcerative colitis may have an increased risk of osteoporosis due to chronic steroid therapy.  

A July 2011 VA rheumatology follow-up treatment record noted the Veteran had ulcerative colitis and an irritable bowel disease-associated spondyloarthropathy, ankylosing spondylitis variant.  He was noted to have significant pain, loss of function and limited mobility, along with elevated inflammatory markers.  

In an August 2011 rating decision, the RO denied entitlement to service connection for osteoporosis, seronegative spondyloarthropathy, and ulcerative colitis to include as secondary to degenerative disc disease of the lumbar spine.  The Veteran did not appeal.

In March 2012, the Veteran was afforded a VA Gulf War examination.  The examiner noted the Veteran had an intestinal condition, arthritis, and had lumbar and cervical spine conditions; however, he also noted that all of the diagnosed illnesses had an established etiology.  The Veteran was noted to have been diagnosed with cervical spondylitis in 2008.  The Veteran explained that he initially injured his neck during deployment in 1990 when a mast from a radio tower fell on his upper back.  He stated he was evaluated in Germany in 1991 for his lumbar and cervical spine, but that no x-rays were taken at that time.  The examiner noted the Veteran gave a history of a neck condition in service, but without documentation of severity or x-rays.  The examiner opined that it "is at least as likely as not that the unspecified neck condition-strain was related to service.  In addition the claims file was reviewed regarding the link between the Veteran's spinal ankylosis, ulcerative colitis and environmental hazard exposure in the Gulf War.  These conditions have a clear etiology and are not 'unexplained chronic multi-system illness.'"  

In an April 2012 addendum, the examiner opined that it was less likely than not that the Veteran's cervical spondylitis and intervertebral disc syndrome were incurred in or caused by an in-service injury, event or illness.  The examiner noted that the neck strain documented in service was of a mild nature and no x-rays were performed until after the incident.  X-rays would be needed to document spondylitis and intervertebral disc syndrome.

Given the foregoing evidence, the Board finds that the evidence of record preponderates against granting entitlement to service connection for a neck disorder.

As stated above, veterans who served in the Southwest Asia Theater of operations can be service connected for illnesses related to a chronic disability described as a medically unexplained chronic multisymptom illness, a symptom of which is sometimes unexplained joint pain.  In this case, however, the Veteran's has been diagnosed with specific disabilities, i.e., cervical spondylitis, intervertebral disc syndrome, seronegative spondyloarthropathy, degenerative disc disease and ankylosing spondylitis.  Accordingly, he may not be granted service connection for an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The preponderance of the evidence is against finding that the Veteran's cervical spine disorders are secondary to exposure to chemical during service in the Gulf War.  The Board is cognizant of the Veteran's assertions that his cervical spine disorders may be related to such exposure.  As a lay person, the Veteran is competent to report on that which he has personal knowledge.  A lay person can speak as to etiology in some limited circumstances in which a nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the question of the etiology of his various cervical spine disorders goes beyond a simple and immediately observable cause-and-effect relationship, and as such, the Veteran is not competent to opine as to the etiology of his disorders.  

Additionally, the Board finds that the Veteran is less than credible in his assertions as to when his cervical spine symptoms first began.  When he initially sought treatment for his neck in 2006 he indicated that his neck pain only began two months prior.  During later treatment he stated that his neck pain began in service, variously claiming that the neck pain was caused by a blow to the face and as a result of an antenna falling on him during service in Saudi Arabia.  While the service treatment records show that the Veteran did suffer a blow to the face playing basketball, the records do not show that he was ever treated as a result of a blow from an antenna.  He also did not report any neck injury during his discharge examination, even though he described his multiple basketball injuries.  Given that there are no service treatment records from this supposed injury, given that the Veteran did not report the supposed injury during his discharge examination, and given that his discharge examination revealed a normal cervical spine, the Board finds that the most credible evidence shows that the Veteran did not suffer an injury as a result of a falling antenna during Gulf War service.  

The Board recognizes that the March 2012 VA examiner related the Veteran's "unspecified cervical condition/strain" to his in-service injury as a result of being struck by an antenna.  As the Veteran has not been credible in describing the history of any neck injury, the March 2012 positive nexus opinion rationale is unfounded.  LeShore v. Brown, 8 Vet. App. 406 (1995) (a mere transcription of lay history is not transformed into competent evidence merely because the transcriber happens to be a medical professional.); Swann v. Brown, 5 Vet.App. 229 (1993) (the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  

A VA examiner opined that the Veteran's blow to the face, resulting in a broken left front tooth, was not of a severity to have resulted in his development of his numerous cervical spine disorders ten years later.  Similarly, the Board notes that there are no service treatment records of complaints of neck pain during the time of, or following, his mouth injury.  Several VA examiners have opined that the Veteran's seronegative spondyloarthropathy is due to his non service connected ulcerative colitis, and that the steroids used to treat ulcerative colitis were the most likely cause of his development of osteoporosis.  The Veteran has been denied entitlement to service connection for irritable bowel disease and ulcerative colitis by the RO, and these claims have not been appealed to the Board.  

Finally, the evidence of record contains neither a demonstration of a cervical spine disorder during service, nor evidence of compensably disabling cervical arthritis for more than 10 years thereafter.  There is no competent medical opinion linking the Veteran's service to his cervical spine disorders without reference to the appellant's unsupported claim of suffering an in-service injury by a falling antenna.  Accordingly, entitlement to service connection for cervical spine disorders on either direct or presumed bases, is not warranted.

For the reasons stated above, the Board finds that the evidence of record preponderates against finding that a cervical disorder is related to service.  The claim must therefore be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disorder, to include as due to an undiagnosed illness, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


